4:20-cv-03375-DCN       Date Filed 04/27/21      Entry Number 23        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


  Mr. Michel Andre Dukes, Sr.,              )         C/A No.: 4:20-cv-3375 DCN
                                            )
                               Plaintiff,   )
                                            )
                vs.                         )                 ORDER
                                            )
  Clifford L. Welsh; James E. Brown; and    )
  Paul LNU,                                 )
                                            )
                               Defendants.. )
  ____________________________________)


         On November 5, 2020, the Magistrate Judge issued a Report and Recommendation in the

  above-referenced case, recommending that the case be dismissed without prejudice and without

  service of process, with the exception of plaintiff’s claims again defendant Clifford L. Welsh,

  which it was recommended that those be dismissed with prejudice as he is immune from suit.

  Plaintiff filed two motions for extension of time to submit objections to the Report and

  Recommendation, the most recent being January 4, 2021. The court granted this motion and

  ordered objections be filed no later than April 2, 2021. On April 8, 2021, this court issued an

  Order adopting the Magistrate Judge’s Report and Recommendation, noting that no objections

  had been submitted. Judgment was entered in this case by the Clerk of Court on April 9, 2021.

  On April 19, 2021, the court received plaintiff’s objections. Although the prison mail room

  stamped the envelope as being received on April 15, 2021, plaintiff dated his objections March

  31, 2021. In addition, the stamp on the envelope indicates it was printed on March 31, 2021.1

  Now therefore,


           1
           The court is perplexed as to why there is a discrepancy of more than two weeks
    between the postage stamp and the mail room stamp.
4:20-cv-03375-DCN       Date Filed 04/27/21     Entry Number 23       Page 2 of 2




         IT IS HEREWITH ORDERED that this court’s Order filed on April 8, 2021, dismissing

  the case without prejudice and without service of process, and dismissing claims against

  defendant Welsh with prejudice as he is immune from suit, and the judgment filed on April 9,

  2021, are herewith VACATED, and this matter is herewith reopened so that the court may

  consider plaintiff’s objections to the Report and Recommendation.

         AND IT IS SO ORDERED.


                                                     David C. Norton
                                                     United States District Judge
  April 27, 2021
  Charleston, South Carolina
